            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 1 of 8


     John Steiner, Esq. (SBN 310798)
1    Steiner Injury Law
     1600 Sacramento Inn Way, Suite 214
2    Sacramento, CA 95815
     Email: js@steinerinjurylaw.com
3    Tel: (916) 883-1529
     Fax: (888) 745-0945
4    Attorney for Plaintiffs
5

6                            UNITED STATES DISTRICT COURT FOR
7                           THE EASTERN DISTRICT OF CALIFORNIA
8
      TARA STEINER, an Individual;                           Case No.: No. 19-131
9
      JOHN STEINER, an Individual;
10
                           Plaintiffs,
11              vs.
                                                             CIVIL CASE COMPLAINT
12
      UNITED STATES POSTAL SERVICE, an
13    Independent Agency of the United States
      Federal Government;                                    DEMAND FOR JURY TRIAL
14    ANITA CHRISTINA TATUM, an Individual;
      and DOES 1 through 100, Inclusive;
15
                           Defendants.
16

17

18   Plaintiffs, for their cause of actions against Defendants, alleges that:
19                                           THE PARTIES
20   1.     At all relevant times, Plaintiff, TARA STEINER, was an adult resident of Sacramento
21   County, California.
22   2.     At all relevant times, Plaintiff, JOHN STEINER, was an adult resident of Sacramento
23   County, California.
24   3.     At all relevant times, Defendant, ANITA CHRISTINA TATUM, was an employee of
25   the UNITED STATE POSTAL SERVICE and an adult resident of Yolo County, California.
26




                                           Civil Case Complaint - 1
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 2 of 8



1    4.     At all relevant times, Defendant, UNITED STATES POSTAL SERVICE, was an
2    Independent Agency of the United States Federal Government, and was the employer of the
3    Defendant, ANITA CHRISTINA TATUM, and the registered owner of the USPS truck driven
4    by ANITA CHRISTINA TATUM at the time of the accident.
5    5.     Plaintiffs are ignorant of the true names and capacities of the Defendants sued herein
6    under the fictitious names DOES 1 through 100, inclusive, and Plaintiffs will amend this
7    Complaint to allege such names and capacities as soon as they are ascertained.
8

9                                          JURISDICTION
10   6.     This is an action arising under the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671 et
11   seq. This Court is vested with jurisdiction pursuant to 28 U.S.C.A. § 1346(b)(1).
12

13                                DEMAND FOR A JURY TRIAL
14   7.     Plaintiffs hereby demand a jury trial as to all issues so triable as a matter of right,
15   pursuant to F.R.C.P. 38(b)(1) and 38(c).
16

17                                              FACTS
18   8.     On and prior to August 20, 2018, Leisure Lane and Royal Oak Drive were public
19   roadways in the City of Sacramento, County of Sacramento, State of California.
20   9.     On or about August 20, 2018, at about 5:30 p.m., Plaintiff, TARA STEINER, was a
21   passenger in a 2008 BMW, owned and operated by JOHN STEINER.
22   10.    On or about August 20, 2018, at about 5:30 p.m., Plaintiff, JOHN STEINER, was the
23   owner and operator of a 2008 BMW, he was exiting the 160 Highway at the Royal Oaks Drive
24   off ramp, and was traveling toward the intersection of Royal Oaks Drive and Leisure Lane,
25   in the City of Sacramento, County of Sacramento, State of California.
26




                                         Civil Case Complaint - 2
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 3 of 8



1    11.    On or about August 20, 2018, one or more of the named Defendants, was the owner,
2    operator and/or lessee of the USPS truck, which was being driven by the Defendant, ANITA
3    CHRISTINA TATUM.
4    12.    On or about August 20, 2018, Defendant, ANITA CHRISTINA TATUM, was
5    traveling westbound on Leisure Lane, with a stop sign at or near its intersection with Royal
6    Oaks Drive, in the City of Sacramento, County of Sacramento, State of California.
7    13.    On or about August 20, 2018, Defendant, ANITA CHRISTINA TATUM, owed
8    Plaintiffs and others on the roads a duty to operate her motor vehicle safely and to exercise
9    ordinary care so as to not negligently cause injury to those persons lawfully on the roadway,
10   including Plaintiffs, TARA STEINER and JOHN STEINER.
11   14.    At the aforesaid time and place, Defendant, ANITA CHRISTINA TATUM, failed to
12   stop at the stop sign placed at Leisure Lane, at or near the intersection of Leisure Lane and
13   Royal Oaks Drive, drove her motor vehicle into, and collided into the front passenger side
14   wheel of the motor vehicle driven by the Plaintiff, JOHN STEINER.
15

16                                    COUNT I - NEGLIGENCE
17                                      (STEINER v. TATUM)
18   15.    Plaintiffs adopt and incorporate paragraphs 1-14 of this Complaint as if fully set forth
19   under this Count and further alleges that:
20   16.    At the aforesaid time there was in full force and effect the following California Vehicle
21   Code, CVC 21802 (a):
22          “...CVC 21802 (a) The driver of any vehicle approaching a stop sign at the entrance
23          to, or within, an intersection shall stop as required by Section 22450. The driver shall
24          then yield the right-of-way to any vehicles which have approached from another
25          highway, or which are approaching so closely as to constitute an immediate hazard,
26




                                          Civil Case Complaint - 3
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 4 of 8



1           and shall continue to yield the right-of-way to those vehicles until he or she can
2           proceed with reasonable safety.”
3    17.    At the aforesaid time there was in full force and effect the following California Vehicle
4    Code, CVC 22350:
5           “...CVC 22350 No person shall drive a vehicle upon a highway at a speed greater
6           than is reasonable or prudent having due regard for weather, visibility, the traffic on,
7           and the surface and width of, the highway, and in no event at a speed which
8           endangers the safety of persons or property.”
9    18.    In breach of her duty of care, the Defendant, ANITA CHRISTINA TATUM, was
10   guilty of one or more of the following negligent acts and/or omissions and/or statutory
11   violations:
12     (a) Carelessly and negligently operated, maintained and controlled her motor vehicle
13         without keeping a sufficient look-out ahead for vehicles and persons on the roadway;
14     (b) Carelessly and negligently operated, maintained and controlled her motor vehicle
15         without obeying proper traffic signs and devices;
16     (c) Violated California Vehicle Code, CVC 21802(a), Failure to Yield Right-of-Way
17         (negligence per se);
18     (d) Carelessly and negligently failed to operate her automobile at a reasonable and safe
19         speed to prevent injury; accidents and/or collisions;
20     (e) Violated California Vehicle Code, CVC 22350, Unsafe Speed (negligence per se);
21     (f) Carelessly and negligently failed to keep her automobile under control at all times;
22     (g) Carelessly and negligently failed to slow or stop her automobile to avoid hitting and
23         colliding into the Plaintiff, JOHN STEINR's, motor vehicle; and
24     (h) Was otherwise careless and negligent.
25   19.    As a direct and proximate result of the foregoing negligent acts and/or omissions of
26   the Defendant, ANITA CHRISTINA TATUM, the Plaintiffs, TARA STEINER and JOHN




                                          Civil Case Complaint - 4
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 5 of 8



1    STEINER, sustained serious and permanent injuries; were required to seek extensive medical
2    consultation and treatment; have expended, and will in the future expend, great sums of
3    money to be healed and cured of their maladies; suffered, and will in the future continue to
4    suffer, great pain, anguish and physical and mental suffering; sustained property damages;
5    and were deprived of earnings to which they might have otherwise been entitled.
6    20.    WHEREFORE, the Plaintiffs, TARA STEINER and JOHN STEINER, pray for
7    judgment against the Defendant, ANITA CHRISTINA TATUM in such an amount in excess
8    of this Court's jurisdictional requisite as will fairly and adequately compensate the Plaintiffs
9    for injuries, losses and damages as herein above alleged, costs of suit, attorney fees, and any
10   further relief which this Honorable Court finds fair and just.
11

12                           COUNT II – NEGLIGENCE SUPERVISION
13                      (STEINER v. UNITED STATES POSTAL SERVICE)
14   21.    Plaintiffs adopt and incorporate paragraphs 1-14 of this Complaint as if fully set forth
15   under this Count and further alleges that:
16   22.    At all times relevant herein, the Defendant, ANITA CHRISTINA TATUM, was
17   operating her vehicle with the consent of, and as the authorized, actual, or apparent agent,
18   and/or employee of the Defendant, UNITED STATES POSTAL SERVICE.
19   23.    At all times relevant herein, the Defendant, UNITED STATES POSTAL SERVICE,
20   by and through its authorized, actual, or apparent agent, had a duty to exercise a reasonable
21   degree of care and caution in the operation, management and control of said motor vehicle in
22   such a manner as not to carelessly and negligently cause injury to persons or property
23   rightfully and lawfully upon the public way.
24   24.    At the aforesaid time there was in full force and effect the following California Vehicle
25   Code, CVC 21802 (a):
26




                                          Civil Case Complaint - 5
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 6 of 8



1           “...CVC 21802 (a) The driver of any vehicle approaching a stop sign at the entrance
2           to, or within, an intersection shall stop as required by Section 22450. The driver shall
3           then yield the right-of-way to any vehicles which have approached from another
4           highway, or which are approaching so closely as to constitute an immediate hazard,
5           and shall continue to yield the right-of-way to those vehicles until he or she can
6           proceed with reasonable safety.”25.
7    25.    At the aforesaid time there was in full force and effect the following California Vehicle
8    Code, CVC 22350:
9           “...CVC 22350 No person shall drive a vehicle upon a highway at a speed greater
10          than is reasonable or prudent having due regard for weather, visibility, the traffic on,
11          and the surface and width of, the highway, and in no event at a speed which
12          endangers the safety of persons or property.”
13   26.    In breach of her duty of care, the Defendant, ANITA CHRISTINA TATUM, was
14   guilty of one or more of the following negligent acts and/or omissions and/or statutory
15   violations:
16     (a) Carelessly and negligently operated, maintained and controlled her motor vehicle
17         without keeping a sufficient look-out ahead for vehicles and persons on the roadway;
18     (b) Carelessly and negligently operated, maintained and controlled her motor vehicle
19         without obeying proper traffic signs and devices;
20     (c) Violated California Vehicle Code, CVC 21802(a), Failure to Yield Right-of-Way
21         (negligence per se);
22     (d) Carelessly and negligently failed to operate her automobile at a reasonable and safe
23         speed to prevent injury; accidents and/or collisions;
24     (e) Violated California Vehicle Code, CVC 22350, Unsafe Speed (negligence per se);
25     (f) Carelessly and negligently failed to keep her automobile under control at all times;
26




                                          Civil Case Complaint - 6
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 7 of 8



1      (g) Carelessly and negligently failed to slow or stop her automobile to avoid hitting and
2          colliding into the Plaintiff, JOHN STEINR's, motor vehicle; and
3      (h) Was otherwise careless and negligent.
4    27.    As a direct and proximate result of the foregoing negligent acts or omissions of the
5    Defendant, ANITA CHRISTINA TATUM, the Plaintiffs, TARA STEINER and JOHN
6    STEINER, sustained serious and permanent injuries; were required to seek extensive medical
7    consultation and treatment; have expended, and will in the future expend, great sums of
8    money to be healed and cured of their maladies; suffered, and will in the future continue to
9    suffer, great pain, anguish and physical and mental suffering; sustained property damages;
10   and were deprived of earnings to which they might have otherwise been entitled.
11   28.    WHEREFORE, the Plaintiffs, TARA STEINER and JOHN STEINER, pray for
12   judgment against the Defendants, UNITED STATE POSTAL SERVICE, in such an amount
13   in excess of this Court's jurisdictional requisite as will fairly and adequately compensate the
14   Plaintiffs for injuries, losses and damages as herein above alleged, costs of suit, attorney fees,
15   and any further relief which this Honorable Court finds fair and just.
16

17                              COUNT III - VICARIOUS LIABILITY
18                      (STEINER v. UNITED STATES POSTAL SERVICE)
19   29.    Plaintiffs adopt and incorporate paragraphs 1-19 of this Complaint as if fully set forth
20   under this Count and further alleges that:
21   30.    At all times material, ANITA CHRISTINA TATUM was employed by the Defendant,
22   UNITED STATE POSTAL SERVICE. ANITA CHRISTINA TATUM was under the
23   UNITED STATE POSTAL SERVICE direct supervision and control when she committed
24   the wrongful acts described herein. ANITA CHRISTINA TATUM engaged in these conducts
25   while in the course and scope of her employment with the Defendant UNITED STATE
26   POSTAL SERVICE. Defendant, UNITED STATE POSTAL SERVICE, is liable for the




                                           Civil Case Complaint - 7
            Case 2:19-cv-00293-TLN-CKD Document 1 Filed 02/14/19 Page 8 of 8



1    wrongful conducts of Defendant, ANITA CHRISTINA TATUM, under the law of vicarious
2    liability, including the doctrine of respondeat superior.
3    31.    WHEREFORE, the Plaintiffs, TARA STEINER and JOHN STEINER, pray for
4    judgment against the Defendant, UNITED STATE POSTAL SERVICE, in such an amount
5    in excess of this Court's jurisdictional requisite as will fairly and adequately compensate the
6    Plaintiffs for injuries, losses, and damages as herein above alleged, costs of suit, attorney fees,
7    and any further relief which this Honorable Court finds fair and just.
8

9    Dated this 14th day of February, 2019              Steiner Injury Law
10

11

12
                                                        John Steiner, Esq. (SBN 310798)
13
                                                        Steiner Injury Law
14
                                                        1600 Sacramento Inn Way, Suite 214
                                                        Sacramento, CA 95815
15                                                      Email: js@steinerinjurylaw.com
                                                        Tel: (916) 883-1529
16                                                      Fax: (888) 745-0945
                                                        Attorney for Plaintiffs
17

18

19

20

21

22

23

24

25

26




                                           Civil Case Complaint - 8
